DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the number labeling on the hand drawn claims are extremely difficult to read. The numbers are in handwriting and difficult to identify. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim (s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Wang et al. (CN 103700453 A English translation published on April 2nd 2014 ; hereinafter Wang).
Regarding claim 1, Wang discloses  high-voltage insulator (paragraph 0001 of embodiment) comprising a long rod-type insulator (Fig.1) with a shaft (2) and circular shields (see shields surrounding 2) arranged thereon, an insulator cap (1) at the upper end of the long rod-type insulator for fastening the high-voltage insulator (para 0001) to a high-voltage mast (1 connects to a mast), and an arc protection ring (3) which surrounds the insulator cap (1) or that portion of the long rod-type insulator (Fig.1) which is situated closest to the insulator cap (characterized in that at least the topmost shield ( next shield 4 to insulator cap 1) of the long rod-type insulator (10) that is situated closest to the insulator cap (2) is designed as a protective shield (big shields ;para 0012) for the other shields (small diameter of the other shields (175mm).

Regarding claim 2, Wang discloses the diameter of the at least one protective shield (large shield of 4; 205mm) is at least 17.5 mm smaller than the inner diameter of the arc protection ring (350mm).  
Regarding claim 3, Wang discloses the diameter of the at least one protective shield  is at most 40 mm larger than the maximum diameter of the other shields (large shield is 205mm and small shield is 175mm which has a 30 mm difference).

Regarding claim 5, Wang discloses that at least one shield (4) that is not at one end of the long rod-type insulator (2) is designed as a protective shield (4 has a protective shield placed in the middle of shaft 2).  
Regarding claim 6, Wang discloses at least two neighboring other shields (shields of 4) of the long rod-type insulator (2) have different overhangs ( neighboring shields of 4 have different diamaters).  
Regarding claim 7, Wang discloses the long rod-type insulator (2) comprises ten shields ( 4 has 10 shields).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
	Claim (s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang  as applied to claim 1 above, and further in view of Zhang (CN1529324 English Translations).

Regarding claim 4,   Wang fails to specifically disclose   the lowest shield  at the greatest distance from the insulating cap at the topmost end of the long rod-type insulator is designed corresponding to a protective shield.

Zhang discloses   the lowest shield (9; Fig.1 or shield above 7 in fig.4)  at the greatest distance from the insulating cap (1) at the topmost end of the long rod-type insulator (Fig.1 or Fig.4) is designed corresponding to a protective shield (9:Fig.1 or shield above 7 in fig.4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Zhang with the insulator of Wang in order to prevent rain accumulation at the ends of the insulating rods

Claim (s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang  as applied to claim 1 above, and further in view of Li et al. (US 2014/0069684 A1 hereinafter Li).
Regarding claim 8,   Wang fails to specifically show that the long rod-type insulator is made of ceramic or glass-fiber reinforced plastic.
Li discloses long rod-type insulator is made of ceramic ( see claim 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Li with the insulator in order to provide a strong durable material that has high insulating properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for 



/PETE T LEE/Primary Examiner, Art Unit 2848